Citation Nr: 1044018	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  06-35 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a left elbow 
disability.

3.  Entitlement to service connection for a left knee disability, 
to include as secondary to a right hip disability.   


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to November 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a February 2005 rating decision by the Pittsburgh, Pennsylvania 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
in which the RO denied a claim for service connection for 
residuals of wounds to the right hip, left knee and left elbow.  

In September 2010, the Veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge; a transcript of 
that hearing is of record.

The issue of entitlement to service connection for a left knee 
disability, to include as secondary to a right hip disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence of record reasonably shows that the Veteran's 
current degenerative joint disease of the right hip is related to 
the right hip injury he sustained in service when he was thrown 
from a tank.  

2.  It is not established that the Veteran has any current 
disability of the left elbow.  




CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, 
the criteria for entitlement to service connection for right hip 
disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  The criteria for entitlement to service connection for left 
elbow disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claims; (2) that VA 
will seek to provide; and (3) that the claimant is expected to 
provide.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

Regarding the Veteran's claim for service connection for right 
hip disability, given the favorable outcome detailed below, an 
assessment of VA's duties under the VCAA is not necessary.

Regarding the Veteran's claim for service connection for left 
elbow disability, in a November 2004 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The February 2005 RO rating decision 
reflects the initial adjudication of the claim after issuance of 
the November 2004 letter.  

Post rating, a November 2006 letter provided the Veteran with 
information pertaining to the assignment of disability ratings 
and effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the November 2006 letter, and the opportunity for the 
Veteran to respond, a November 2009 supplemental statement of the 
case reflects readjudication of the claims.  Hence, the Veteran 
is not shown to be prejudiced by the timing of this latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The Board has also considered whether a VA medical examination is 
necessary for proper adjudication of the Veteran's claim for left 
elbow disability.  An examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran suffered 
an event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with another 
service-connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4).  In the instant case, the 
record does not contain any evidence that the Veteran has a 
current left elbow disability or symptoms of a left elbow 
disability.  Accordingly, a VA examination is not necessary.  Id.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of the service treatment 
records, service personnel records, VA treatment records and 
private treatment records.  Also of record and considered in 
connection with the appeal is the transcript of the September 
2010 Board hearing, along with various written statements 
provided by the Veteran, and by his representative on his behalf.  
The Board notes that no further RO action, prior to appellate 
consideration of either of these claims, is required.  

II.  Factual Background

The Veteran's service personnel records reflect that he received 
the Combat Infantry Badge for his service in Vietnam.  He also 
received a Purple Heart for being wounded in action.   

The Veteran's service treatment records include a July 1970 
progress note indicating that the Veteran was thrown from a track 
vehicle and had incurred wounds to the right thigh and right 
knee.  

A February 1973 physician's certification reflects that the 
Veteran was blown from a tank by an explosive charge in June 1970 
and received wounds of the right leg above the knee and also in 
the upper inner thigh.  He was treated at an Army Hospital and 
returned to duty immediately.  

In a June 1983 letter, a private orthopedic surgeon noted that an 
orthopedic examination showed that the Veteran had obvious right 
hip pathology, right antalgic gait and pain on motion of the hip.  
X-rays of the hip showed post-traumatic osteochondritis dissecans 
of the right hip with subluxation.  The surgeon indicated that as 
the Veteran's injury was service-connected, he was referring him 
to the Oakland Veteran's Hospital for follow-up.  

A separate July 1983 medical certification reflects that the 
Veteran reported hip pain since being blown out of a tank in 
Vietnam.  Physical examination showed left hip pain, tenderness 
and limitation of motion.  The diagnosis was post traumatic 
osteochondritis dissecans of the left hip.  

An August 1983 VA examination produced a diagnosis of 
posttraumatic osteochondritis dissecans of the right hip with 
pain, limitation of motion and pronounced limp.  The Veteran 
reported that in service he was blown out of a tank and landed in 
a rice paddy 60 feet away.  Since that time he had had continued 
trouble with the hip. The examiner noted that motion of the hip 
in any direction produced pain and motion was limited by pain.  
An August 1983 VA X-ray of the right hip showed early bony 
lipping at the acetabular rim.  An August 1983 VA physical 
therapy progress note shows that the Veteran's gait was antalgic 
to the right side.  It was recommended that he walk with a cane.  

Social Security records show that the Veteran was granted Social 
Security disability benefits in June 2008 due to right knee 
disability, bilateral hearing loss and deep vein thrombosis.  
There's no indication in the records of any left elbow 
disability.  

During a December 2008 VA examination for purposes of assessing 
the Veteran's employability, the Veteran again reported that in 
service he was thrown approximately 60 feet from a tank and 
landed on his right hip and that he had had problems with the 
right hip ever since.  He indicated that he had current symptoms 
of grinding of the hip and he used a cane for support.  Physical 
examination revealed pain with palpation anteriorly, just lateral 
to the symphysis pubis.  There was also pain with movement.  
Range of motion of the hip was reduced in most all directions.  
An X-ray of the right hip revealed degenerative joint disease.  
Pertinent diagnoses included right hip contusion and right hip 
degenerative joint disease.  The examiner noted that the service-
connected condition of right hip injury did not affect his 
employability.  There was no indication of a left elbow disorder.

During the September 2010 Board hearing, the Veteran again 
reported that during service he was riding on a tank when he hit 
a landmine and got blown off the tank about 60 feet off into a 
rice paddy.  In the process of landing, he dislocated his hip and 
he noted that medics put his hip back in place in the field.  He 
was then sent to the hospital where they bandaged the wounds to 
his leg.  The Veteran indicated that he told the medical 
personnel at the hospital about his hip but they essentially 
ignored him and just focused on his wounds.  He was not given any 
duty restrictions and also reported that he was not given an 
actual examination at separation.  Instead, he was simply given a 
fresh uniform and discharged.  After service, the hip continued 
to bother him.  He noted that while he was in the National Guard 
from 1977 to 1984 he continued to have problems with the hip and 
would often have to get the hip wrapped to participate in 
training.    

III.  Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  That 
an injury incurred in service alone is not enough.  There must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

In order to establish service connection for a claimed disorder, 
there must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

IV.  Analysis

As noted above, the service treatment records document that the 
Veteran was thrown from a track vehicle (i.e. tank) in July 1970, 
resulting in wounds to the right thigh and knee.  Also, the 
Veteran has consistently reported that being thrown from the tank 
also resulted in injury to his right hip and that the hip has 
continued to give him problems since that time.  Additionally, 
the Board finds plausible the Veteran's testimony that when he 
was treated in the hospital subsequent to being thrown from the 
tank, medical personnel focused on treating his visible wounds 
and did not recognize that he had also injured his hip.  Further, 
the Board notes that the Veteran is a recipient of the Combat 
Infantry Badge, and of a Purple Heart, awards and consideration 
is given to 38 U.S.C.A. § 1154(b), as his descriptions are 
consistent with the nature and circumstances of service.  Thus, 
in sum, the Board finds credible the Veteran's report of his hip 
injury in service.  Accordingly, through the Veteran's lay 
testimony, the hip injury is reasonably established as having 
occurred in service.  

Additionally, the record contains clear evidence that the Veteran 
has a current right hip disability, as reflected in the December 
2008 VA examiner's diagnosis of right hip degenerative joint 
disease.  Further, there is at least some medical evidence 
tending to indicate that the Veteran's current right hip 
disability is related to his injury in service.  In this regard, 
the August 1983 private orthopedic surgeon specifically found 
that the Veteran had post-traumatic osteochondritic dissecans, 
which he related to the Veteran's injury in service.  Also, the 
December 2008 VA examiner specifically described the Veteran's 
right hip degenerative joint disease as "service connected", 
which tends to indicate that he viewed the current hip disability 
as related to the injury in service.  Additionally, the Board 
notes that there are no contrary medical opinions of record (i.e. 
opinions tending to indicate that the Veteran's current right hip 
disability is not related to his injury in military service).  
Accordingly, resolving reasonable doubt in the Veteran's favor, 
the Board finds that a nexus between the Veteran's current right 
hip disability and his injury in service is also reasonably 
established.  38 C.F.R. § 3.102.   

The Board is cognizant that the July 1983 medical certification 
refers to a diagnosis of post traumatic osteochondritis dissecans 
of the left, rather than right, hip.  However, given that this is 
an isolated finding and that the other medical evidence of record 
specifically refers to right hip disability, to include 
osteochondritis dissecans and degenerative joint disease, the 
Board finds that the July 1983 medical certification was simply 
incorrect in identifying which of the Veteran's hips was 
involved.  

In summary, because a right hip injury in service, a current 
right hip disability, and a nexus between the current disability 
and the right hip injury are all reasonably established, the 
criteria for service connection for right hip disability have 
been met.  38 C.F.R. § 3.303, Hickson, 12 Vet. App. 247, 253 
(1999).   

B.  Left Elbow Disability

In the instant case, there is simply no medical evidence that the 
Veteran has any current disability of the left elbow.  Notably, 
during a February 2005 VA psychological evaluation, the Veteran 
reported that he received a left elbow shrapnel wound in service, 
that the shrapnel was taken out by a medic and that the incident 
was not documented by the medic.  However, the Veteran has not 
affirmatively alleged that he has any current residual disability 
from this reported elbow wound and there is no medical evidence 
of record to suggest such residual disability.  Notably, in the 
absence of proof of current disability, there can be no valid 
claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Thus, as a current elbow disability has not been 
demonstrated in the instant case, service connection for such 
disability is not warranted.  Brammer, 3 Vet. App. 223 (1992).  
The preponderance of the evidence is against this claim and it 
must be denied.  Gilbert, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for right hip disability is granted.  

Service connection for left elbow disability is denied.  




REMAND

During the September 2010 Board hearing, the Veteran alleged that 
he has a current left knee disability, which is a result of him 
walking with an antalgic gait as a result of his right hip 
disability.  As the Veteran is now service-connected for right 
hip disability, this claim for secondary service connection must 
now be addressed.  See 38 C.F.R. § 3.310.  Thus, a remand is 
necessary to allow the RO to address this claim in the first 
instance.  On remand, the RO should provide the Veteran with VCAA 
notice of the evidence necessary to substantiate a claim for 
secondary service connection.   

Also, on remand, the AMC/RO should obtain any outstanding VA 
treatment records pertaining to the Veteran's left knee.  
Additionally, the AMC/RO should ask the Veteran if he has 
received any private treatment for left knee disability since 
service and should obtain available records from any source of 
treatment appropriately identified by the Veteran.  Additionally, 
the Board notes that the Veteran's Social Security Records are 
currently associated with the claims file as a CD-ROM.  On 
remand, hard copies of the records should be printed out, 
associated with file and reviewed for any indication of left knee 
disability.  Further, if the above development suggests the need 
for further development, to include the provision of a VA 
examination, such development should be undertaken.   

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should provide the Veteran 
with a VCAA notice letter pertaining to his 
claim for service connection for left knee 
disability, to include as secondary to his 
service-connected right hip disability, which 
includes notice of the evidence necessary to 
substantiate a claim for secondary service 
connection.  

2.  The AMC/RO should obtain any outstanding 
VA treatment records pertaining to the 
Veteran's left knee.  Additionally, the RO 
should ask the Veteran to identify all 
sources of treatment or evaluation he has 
received for left knee disability since his 
separation from active duty and should secure 
copies of complete records of the treatment 
or evaluation from all sources identified.

3.  The AMC/RO should print out copies of the 
Veteran's Social Security Records, review 
them for any evidence of left knee 
disability, and associate them with the 
claims file.

4.  If the above actions suggest the need for 
any further development, to include the 
provision of a VA examination to determine 
the likely etiology of any current left knee 
disability, such development should be 
undertaken.  

5.  The RO should then readjudicate the claim 
for service connection for left knee 
disability, to include as secondary to 
service-connected right hip disability.  If 
it remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and provide the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the Board 
for further appellate review, if otherwise in 
order.  No action is required of the 
appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


